 1

 2

 3
                                              JS-6
 4

 5

 6

 7

 8                   UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10                         SOUTHERN DIVISION
11
                                 )
12                               ) Case No.: SACV 17-01613-CJC(DFMx)
                                 )
13
     HARBOR BREEZE CORPORATION, )
                                 )
14   et al.,                     )
                                 )
15                               ) JUDGMENT AND PERMANENT
                Plaintiffs,      ) INJUNCTION
16                               )
             v.                  )
17                               )
                                 )
18   NEWPORT LANDING             )
     SPORTFISHING, INC., et al., )
19                               )
                                 )
20              Defendants.      )
                                 )
21                               )
                                 )
22

23

24

25

26

27

28   //

                                    -1-
 1         Plaintiffs Harbor Breeze Corporation and L.A. Waterfront Cruises, LLC brought
 2   this action against Defendants Newport Landing Sportfishing, Inc., Daveys Locker
 3   Sportfishing, Inc., Ocean Explorer, Inc., and Freelance Sportfishing, Inc. At trial, the
 4   jury found Defendants were liable for false advertising.
 5

 6         Plaintiffs subsequently filed a Motion for a Permanent Injunction. Good cause
 7   showing, the Court GRANTS Plaintiffs’ Motion and ORDERS that Defendants, their
 8   owners, officers, directors, assignees, transferees, employees, agents, and representatives,
 9   and all other persons, firms, or entities acting in concert or participating with them, who
10   receive notice of the injunction are hereby enjoined as follows:
11

12         1.     Defendants may not falsely or deceptively represent in their advertising that
13                they operate out of any city other than Newport Beach, specifically:
14

15                a.    If Defendants use more than once the name of a city other than
16                      Newport Beach in a printed or online advertisement or on a webpage
17                      owned or operated by Defendants, Defendants shall clearly state at the
18                      top of the page/content, in a banner of at least the same type appearing
19                      on the page or screen and at least one-quarter inch high and of a single
20                      color, size and typeface (and clearly readable against any background
21                      behind the text), that “All of Cruises Depart from Newport Beach.”
22

23                b.    Defendants may freely use variations of Newport, Newport Beach,
24                      Newport Harbor, Newport Landing, Orange County, and Southern
25                      California, without triggering the disclosure requirements in
26                      Paragraph 1a.
27

28   //

                                                  -2-
 1        c.    “A city other than Newport Beach” includes any city in any state in
 2              the United States and is not limited to Long Beach, San Pedro, Los
 3              Angeles, Santa Monica, Malibu, Redondo, Marina del Rey,
 4              Manhattan Beach, Venice Beach, Huntington Beach, Dana Point, San
 5              Diego, Santa Barbara, or Palm Springs.
 6

 7   2.   Defendants may not falsely or deceptively represent the cost of their tickets,
 8        specifically:
 9

10        a.    In any printed or online advertisement or webpage owned or operated
11              by Defendants stating a price for a ticket, the price stated shall be the
12              entire final cost of the ticket exclusive only of any legally collected
13              sales tax, and of any optional, add-on services or goods (such as for
14              food, drinks, the use of binoculars or fishing gear, etc.) that may be
15              chosen or rejected at the purchaser’s sole discretion. (The costs of
16              such additional, optional, add-on services or goods need not be
17              disclosed in the advertisement.)
18

19        b.    In any printed or online advertisement or webpage owned or operated
20              by Defendants stating a price for a ticket, to the extent that the ticket
21              price may be for a particular day, time, or category of passenger (i.e.,
22              child or senior), the advertisement or website shall clearly disclose the
23              price is applicable only for that date, time, or category of passenger.
24

25        c.    In any offering by Defendants on Groupon, Living Social, Viator, or
26              any similar third-party site on which users purchase vouchers or a
27              similar device entitling users to later exchange the voucher or other
28              device for a ticket or reservation on one of Defendants’ cruises,

                                          -3-
 1                      Defendants may not charge any additional amounts in order to redeem
 2                      the voucher or other device for a reservation or ticket other than for
 3                      optional, add-on services or goods (such as for food, drinks, the use of
 4                      binoculars or fishing gear, etc.) that may be chosen or rejected at the
 5                      purchaser’s sole discretion. This does not include any fees charged by
 6                      Groupon, Living Social, Viator, or a similar third-party site.
 7

 8               d.     To the extent that the voucher or similar device may be used only for
 9                      a particular day, time, or category of passenger (i.e., child or senior),
10                      Defendants may charge a supplement to redeem the voucher or other
11                      device for a different date, time, or category of passenger, provided
12                      that the exact additional charges for such other dates, times, or
13                      categories of passenger are clearly disclosed in the text of the offering.
14

15         It is further ORDERED that this Court shall retain jurisdiction over this matter for
16   all purposes. Should Defendants begin to operate on an ongoing basis from any location
17   in Southern California outside Newport Beach, they may petition the Court for an
18   appropriate modification of this Permanent Injunction.
19

20

21         DATED:       August 26, 2019
22                                                 __________________________________
23                                                        CORMAC J. CARNEY
24                                                 UNITED STATES DISTRICT JUDGE
25

26

27

28


                                                  -4-
